Title: To James Madison from Arthur St. Clair, 21 December 1802
From: St. Clair, Arthur
To: Madison, James


⟨Sir⟩
Cincinnati 21st. December 1802
Your Letter of the 22 November, notifying to me that the President had determined that, upon the receipt of that Letter, my Commission of Governor of the north western Territory should cease, was delivered to me by Mr. Secretary Byrd, on the fourteenth day of this Month. I request of you, Sir, to present my humble thanks to the President for that favour, as he has thereby discharged me from an Office I was heartily tired of, about six Weeks ⟨sooner t⟩han I had determined to rid myself of it, as he may hav⟨e observed from an ad⟩dress, not to the Convention, but to the Peopl⟨e on the 8th instant.⟩ I cannot, however agree with the Presid⟨ent, that in my address to⟩ the Convention, which is assigned as ⟨the reason of my being di⟩smissed, there was either an ⟨“intemperance or indecoru⟩m of language towards the Legi⟨slature of the United Stat⟩es, or a disorganizing Spirit of evil ⟨tendency and example,” unless an h⟩onest and true representation of fac⟨ts deserve those epi⟩thets; or that the “rules of conduct enjoin⟨ed by my pu⟩blic Station” were, in any way violated, unless it is understood that the rule of conduct for men in Office is an implicit blind obedience. As the Convention, Sir, was to meet in pursuance of an Act of Congress, whereby the Election of the Members was directed to be made according to a Law of the Territory that had existed, but had been long before repealed, a sense of public duty led me to cause the Elections to be made conformably to the Spirit of the Act and the ⟨existing laws of the Territory⟩ and the Laws in being, as they could not be made conformably to the words of ⟨it, and w⟩hen the Convention was met, I had done with ⟨it in my public cap⟩acity. Every Citizen had a right to address ⟨that body, either openly⟩ or in writing, and that right was ⟨common to me with the res⟩t; and I believe, Sir, it is a paramount duty, which every man owes to the ⟨community of which he⟩ is a member, to give warning, either to ⟨the representatives⟩ or to the Body, when he sees the rights of that Community invaded, from whatever quarter the invasion may come, and to direct them to the means of warding it off, or of repelling it; and I scruple not to say that the violent hasty and unprecedented intrusion of the Legislature of the united States into the internal Concerns of the north western Territory was at least indecorous, and inconsistent with its public duty; and I might add, that the transferring above five thousand people, with⟨out⟩ thei⟨r know⟩ledge or consent, from a Country whe⟨re they were in⟩ possession of self Government to a⟨nother where they will be,⟩ at least for some time with⟨out that privilege, and⟩ subjected to many other inco⟨nveniences was something⟩ more than indecorous, an⟨d that, had it happened in Germany,⟩ where such things have hap⟨pened, no man in America would⟩ have hesitated to use a harshe⟨r term. Degraded as⟩ our Country is, and abject as too ma⟨ny of her sons have⟩ become, there are still a vast proporti⟨on of them who⟩ will be at no loss for the proper term. Be pleased, Sir, to accept my thanks, also, for the peculiar delicacy you observed in committing the delivery of your Letter, and in furnishing him with a copy of it, to Mr. Byrd, against whom there were in your hands, to be laid before the president, Complaints of something more than mere indecorum, and of a total neglect of, and refusal to perform his official duties. It is, Sir, such strokes as this that serve, like the relief in painting, ⟨to⟩ develop Character—⟨and to bring out the figure distinctly in its proper place. It⟩ produced, however, no other emotion ⟨in me but that⟩ kind of sub risus which, ⟨physiognomists tell us⟩ is the involuntary expression, on the Countenance ⟨of a certain mental sensati⟩on which I do not chuse to name, and never ⟨fails to produce it. With⟩ due regard, I Am Sir, Your obedient Servant
Ar: St. Clair
 

   
   Draft (O). Badly torn. Words in angle brackets have been supplied from the printed copy in Smith, St. Clair Papers, 2:599–601 (see nn. 3 and 5).



   
   For St. Clair’s address to the Ohio constitutional convention, see JM to St. Clair, 22 Nov. 1802, and n. 1.



   
   In St. Clair’s 8 Dec. address to the people of Ohio he declined the requests he had received to run for governor, citing the need to repair his private fortune (Smith, St. Clair Papers, 2:597–98).



   
   Draft copy appears to have “without” but printed copy reads “deprived of.”



   
   No letter from St. Clair to JM concerning Charles Willing Byrd has been found.



   
   Sub risus: smiling. The printed copy reads “derision.”


